DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper end of the pump assembly" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower end thereof" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inner wall of the pump chamber" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper end surface of the locking cap" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer wall of the pump lever" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight (20180304291).
Regarding claim 1, Knight discloses an environment-friendly lotion pump structure, comprising a pump body (5) extending into a bottle body (1), the pump body is provided with a pump chamber (51), the pump body is connected with a bottle-locking cap (52) used for fixing the pump body to the bottle body, and the pump chamber is internally provided with a pumping assembly (32, 33) capable of moving up and down in the pump chamber to pump lotion in the bottle body upwards; the pump chamber is provided, at the lower end thereof, with a one-way valve (75) only for discharging the lotion in the bottle body upwards during the movements of the pumping assembly, the upper end of the pumping assembly is connected with a bent mouth (Fig. 28 and 29), the inner wall of the pump chamber is provided with a locking cap (6) which can prevent the pumping assembly from coming out of the pump chamber, and a spring (see annotated Fig. 29 below) is provided between the upper end surface of the locking cap and the bent mouth; the pumping assembly comprises a pump lever (32) passing through the locking cap and having a pumping channel (76), the pump lever is provided with at least one liquid inlet (78) connecting with the pumping channel, and the pump lever is connected with a piston (33) which can move up and down relative to the pump lever (par. 0109) and can seal the liquid inlet (par. 0110), a limit assembly (81, 82, 87, 871, 88) is provided between the pump lever and the locking cap to prevent the bent 

    PNG
    media_image1.png
    716
    549
    media_image1.png
    Greyscale

Regarding claim 2, the outer wall of the pump lever is provided with an upper limit convex ring (see annotated Fig. 22 below) which is located above the liquid inlet, 

    PNG
    media_image2.png
    696
    900
    media_image2.png
    Greyscale

Regarding claim 3, the limit assembly comprises at least one convex rib (81) vertically arranged on the outer side wall of the pump lever (Fig. 17b), and the inner wall of the locking cap is provided with at least one guide groove (88) for the corresponding convex rib to slide up and down inside (par. 0107), the inner wall of the guide groove is provided with a boss (87 or 86) for abutting the convex rib and preventing the convex rib 
Regarding claim 4, the outer side of the locking cap is provided with at least one clamping part (611), the pump chamber is provided with at least one positioning connection part into which the clamping part is engaged correspondingly (par. 0098), the clamping part comprises a first concave part (recess between snap ribs 611) and a first convex part (snap ribs 611), and the positioning connection part comprises a second convex part (recesses; par. 0098) matched with the first concave part (par. 0098) and a second concave part (recesses; par. 0098) matched with the first convex part (par. 0098).
Regarding claim 5, the bent mouth is provided with a connecting part (see annotated Fig. 29 below) capable of connecting with the upper end of the pump lever, and the bent mouth is provided with a clamping groove (see annotated Fig. 29 below) for the upper end of the spring to be clamped in, and the clamping groove is located outside the connecting part (see annotated Fig. 29 below).

    PNG
    media_image3.png
    729
    926
    media_image3.png
    Greyscale

Regarding claim 6, two convex ribs (81) are vertically arranged on the outer side wall of -4-New U.S. Patent Application the pump lever, and the inner wall of the locking cap is provided with two guide grooves (88) matched with the convex ribs respectively (par. 0107).
Regarding claim 7, the bottle-locking cap is further internally provided with at least one gasket (58), and the gasket is in a ring shape (Fig. 9a).
Regarding claim 8, the lower end of the pump chamber is conical (Fig. 5), and the one-way valve is a pump bead (75) provided at the lower end of the pump chamber (Fig. 4).
Regarding claim 9, the pump body is further provided with a diptube (72) which is located below the one-way valve.
Regarding claim 10, the lotion pump is made of plastic (par. 0001).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNELL A LONG/Primary Examiner, Art Unit 3754